UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6832



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TREVOR LITTLE, a/k/a Tragedy, a/k/a Trag,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:95-cr-00198)


Submitted:   December 12, 2007         Decided:     February 28, 2008


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trevor Little, Appellant Pro Se. Monica Kaminski Schwartz, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Trevor Little, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying his motion to correct court’s erroneous delegation to

the Bureau of Prisons to make payment schedule for fine imposed.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Little, No. 2:95-cr-00198 (S.D. W. Va.

Apr. 3, 2007).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -